UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

weeneen een wenn nnn ---------------- wen-X
TERRI SIMMONS,

 

.
Plaintiff, PLM OY at oy j

Co we ERI
‘ Po stress. 7

CITY OF MOUNT VERNON; COUNTY OF ORDER
PUTNAM; NICOLE MURPHY; in her official
and individual capacities; PENNY BECKMAN, _ : 19 CV 10388 (VB)
in her official and individual capacities; :
PUTNAM/NORTHERN WESTCHESTER
BOARD OF COOPERATIVE EDUCATIONAL
SERVICES; MOUNT VERNON CITY
SCHOOL DISTRICT;
Defendants.

 

x

On February 12, 2020, defendants moved to dismiss plaintiff's complaint, and mailed to
plaintiff, who is proceeding pro se and in forma pauperis, copies of the motion and supporting
documents. (Docs. ##12-—15),

To date, plaintiff has failed to oppose the motion or seek an extension of time to do so.

Accordingly, it is HEREBY ORDERED:

The Court sua sponte extends to April 7, 2020, plaintiff’s time to oppose the motion to

dismiss. If plaintiff fails to respond to the motion by April 7, 2020, the motion will be
deemed fully submitted and unopposed.

If plaintiff opposes the motion, defendants’ reply, if any, shall be due April 21, 2020.
The Court certifies pursuant to 28 U.S.C. § 1915(a)() that any appeal from this Order
would not be taken in good faith, and therefore in forma pauperis status is denied for the

purposes of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

The Clerk is directed to mail a copy of this Order to plaintiff at the address on the docket.

eu,

Vincent L. Briccetti
United States District Judge

Dated: March 10, 2020
White Plains, NY
